Case: 22-1117   Document: 25     Page: 1   Filed: 05/10/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   AHMAD ALJINDI,
                    Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1117
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:21-cv-01295-SSS, Judge Stephen S. Schwartz.
                  ______________________

                 Decided: May 10, 2022
                 ______________________

    AHMAD ALJINDI, Irvine, CA, pro se.

     IGOR HELMAN, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for defendant-appellee. Also represented by BRIAN M.
 BOYNTON, ERIC P. BRUSKIN, PATRICIA M. MCCARTHY.
                  ______________________

 PER CURIAM.
Case: 22-1117    Document: 25      Page: 2    Filed: 05/10/2022




 2                                               ALJINDI   v. US



     Dr. Ahmad Aljindi appeals the final decision of the U.S.
 Court of Federal Claims dismissing his complaint for lack
 of jurisdiction. For the reasons below, we affirm-in-part,
 vacate-in-part, and remand.
                        BACKGROUND
     On April 28, 2021, Dr. Aljindi filed a complaint pro se
 at the Court of Federal Claims. Dr. Aljindi sought
 $32.7 million in damages for employment discrimination in
 addition to relief for “intellectual property and copyright[]
 law[] violations, negligence, and tort.” SAppx. 9. 1 The
 Government moved to dismiss Dr. Aljindi’s complaint for
 lack of subject matter jurisdiction and failure to state a
 claim.
     The Court of Federal Claims agreed with the Govern-
 ment and dismissed Dr. Aljindi’s complaint. See Aljindi
 v. United States, No. 21-1295C, 2021 WL 4807205 (Fed. Cl.
 Oct. 15, 2021); SAppx. 1–3.         The court interpreted
 Dr. Aljindi’s complaint as alleging three claims: (1) em-
 ployment discrimination; (2) theft of his intellectual prop-
 erty; 2 and (3) negligence and tort based on the conduct
 described in his complaint for the first two claims.
 SAppx. 1. Additionally, after reviewing Dr. Aljindi’s brief
 in response to the Government’s motion to dismiss, the
 court noted that Dr. Aljindi’s lawsuit was really focused on
 his allegations of “judicial misconduct” in the U.S. District



     1   Citations to “SAppx.” refer to the Supplemental
 Appendix attached to the Government’s brief.
     2   Dr. Aljindi’s complaint does not mention patent in-
 fringement. As for a claim under federal copyright law,
 Dr. Aljindi’s complaint states that he seeks “$32.7 [m]illion
 for [e]mployment [d]iscrimination [and m]aximum mone-
 tary [c]onstitutional [r]elief for the intellectual property
 and copyright[] law[] violations, negligence, and tort.”
 SAppx. 9. There is no other mention of copyright law.
Case: 22-1117      Document: 25     Page: 3    Filed: 05/10/2022




 ALJINDI   v. US                                              3



 Court for the Central District of California and the U.S.
 Court of Appeals for the Ninth Circuit. SAppx. 2; see also
 SAppx. 8 (requesting the court “take formal notice of the
 ongoing judicial corruption, abuse, and torture in addition
 to [the Government’s] abuse and torture”). The court thus
 considered those claims as well.
     Regarding the first claim, employment discrimination,
 the trial court explained that the Court of Federal Claims
 does not have jurisdiction over federal employment dis-
 crimination cases, i.e., it does not have the power to decide
 those cases. Rather, as the court explained, only federal
 district courts have jurisdiction over those claims.
 SAppx. 3 (quoting Taylor v. United States, 310 F. App’x
 390, 393 (Fed. Cir. 2009) (“Because Title VII vests jurisdic-
 tion over discrimination claims exclusively in the district
 court, the Court of Federal Claims cannot exercise jurisdic-
 tion over those claims.”)).
       The trial court explained that Dr. Aljindi’s second and
 third claims—intellectual property theft (not including
 claims of patent infringement or copyright infringement)
 and negligence and tort, respectively—are tort claims, a
 type of claim over which the court also lacks jurisdiction.
 SAppx. 2–3 (citing 28 U.S.C. § 1491(a)(1) (“The United
 States Court of Federal Claims shall have jurisdiction to
 render judgment upon any claim against the United States
 . . . for . . . damages in cases not sounding in tort.” (empha-
 sis added))). The court also construed Dr. Aljindi’s intellec-
 tual property theft claim as a Fifth Amendment takings
 claim but determined that Dr. Aljindi had not provided suf-
 ficient facts in his complaint to support such a claim. Spe-
 cifically, the court determined that Dr. Aljindi failed to
 specify in his complaint “what the property consisted of,
 how it was taken, and what the [G]overnment did with it.”
 SAppx. 3.
     Finally, regarding Dr. Aljindi’s judicial misconduct al-
 legations, the court explained that it “lacks authority to
Case: 22-1117     Document: 25      Page: 4     Filed: 05/10/2022




 4                                                 ALJINDI   v. US



 review allegations of misconduct by judges on another
 court.” SAppx. 2 (citing 28 U.S.C. §§ 351, 363). It also con-
 sidered Dr. Aljindi’s allegations that he had been denied
 relief in the Central District of California and Ninth Cir-
 cuit. Citing our prior decision holding that the Court of
 Federal Claims “does not have jurisdiction to review the
 decisions of district courts . . . relating to proceedings be-
 fore those courts,” Joshua v. United States, 17 F.3d 378,
 380 (Fed. Cir. 1994), the court explained that it likewise
 does not “have the power [i.e., jurisdiction] to review deci-
 sions” of either of these courts. SAppx. 2. And, in consid-
 ering Dr. Aljindi’s allegations that the judicial misconduct
 involved criminal conduct or torts, the court explained that
 it lacks “jurisdiction over criminal matters,” SAppx. 2–3
 (quoting Jones v. United States, 440 F. App’x 916, 918 (Fed.
 Cir. 2011)), as well as claims sounding in tort.
    Dr. Aljindi appeals.        We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                          DISCUSSION
     On appeal, Dr. Aljindi continues to seek $32.7 million
 for employment discrimination, as well as constitutional
 relief for the alleged intellectual property and copyright
 law violations, negligence, and tort. Appellant’s Br. 3. 3
 The Court of Federal Claims dismissed these for lack of ju-
 risdiction or, in the alternative, for failure to state a claim.
 We review the Court of Federal Claims’ dismissal for lack
 of jurisdiction de novo, i.e., without deference to the trial
 court. Creative Mgmt. Servs., LLC v. United States,
 989 F.3d 955, 961 (Fed. Cir. 2021). We also review dismis-
 sal for failure to state a claim de novo. Id. And while we
 construe pro se filings like Dr. Aljindi’s liberally, that does



     3   Because Dr. Aljindi’s opening brief on appeal in-
 cludes numerous attachments, we use the pagination pro-
 vided in the header of his brief.
Case: 22-1117      Document: 25     Page: 5     Filed: 05/10/2022




 ALJINDI   v. US                                               5



 not alleviate Dr. Aljindi’s burden to establish jurisdiction.
 Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).
     As the trial court correctly explained, its jurisdiction “is
 limited to specific types of claims against the federal gov-
 ernment, most commonly claims for money as provided by
 the Tucker Act.” SAppx. 1 (citing 28 U.S.C. § 1491(a)(1)).
 Specifically, the Tucker Act provides the Court of Federal
 Claims with “jurisdiction to render judgment upon any
 claim against the United States founded either upon the
 Constitution, or any Act of Congress or any regulation of
 an executive department, or upon any express or implied
 contract with the United States, or for liquidated or
 unliquidated damages in cases not sounding in tort.”
 § 1491(a)(1).
     Here, the Court of Federal Claims properly determined
 that it lacks jurisdiction over Dr. Aljindi’s employment dis-
 crimination, tort (including negligence and intellectual
 property theft), and judicial misconduct claims. Regarding
 his employment discrimination claim, we have previously
 explained that only the district courts—which do not in-
 clude the Court of Federal Claims—have jurisdiction over
 employment discrimination claims.               See Taylor,
 310 F. App’x at 393 (“Title VII vests jurisdiction over dis-
 crimination claims exclusively in the district court, [and]
 the Court of Federal Claims cannot exercise jurisdiction
 over those claims.”). We therefore affirm the trial court’s
 determination that it lacks jurisdiction to review
 Dr. Aljindi’s employment discrimination claim.
     Regarding Dr. Aljindi’s tort claims, including his negli-
 gence and intellectual property theft claims, the Tucker
 Act specifically states that the Court of Federal Claims
 only has jurisdiction over claims against the United States
 in cases “not sounding in tort.” § 1491(a)(1); see Brown
 v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997) (“The
 Court of Federal Claims is a court of limited jurisdiction.
 It lacks jurisdiction over tort actions against the United
Case: 22-1117     Document: 25      Page: 6    Filed: 05/10/2022




 6                                                ALJINDI   v. US



 States.”). As with employment discrimination claims, only
 the district courts have jurisdiction over tort claims against
 the United States. See Awad v. United States, 301 F.3d
 1367, 1372 (Fed. Cir. 2002) (explaining that the “district
 courts have jurisdiction in suits against the United States
 for” tort claims under the Federal Tort Claims Act); see also
 28 U.S.C. § 1346(b)(1). We therefore affirm the trial court’s
 determination that it lacks jurisdiction to review
 Dr. Aljindi’s tort claims, including negligence and intellec-
 tual property theft.
      In its motion to dismiss for failure to state a claim, the
 Government explained that Dr. Aljindi’s complaint could
 be liberally construed as alleging “either a takings claim; a
 claim of patent or copyright infringement; or a trade se-
 crets claim” over which the Court of Federal Claims would
 have jurisdiction. Appellant’s Br. 40 (reproducing Govern-
 ment’s motion to dismiss at the Court of Federal Claims).
 The Government argued that Dr. Aljindi’s complaint did
 not provide the minimum required factual allegations in
 his complaint to support these claims.
     The trial court agreed regarding Dr. Aljindi’s Fifth
 Amendment takings claim, determining that he did not
 provide the minimum required factual allegations in his
 complaint to support this claim. See SAppx. 8. Dr. Aljindi
 argues on appeal, as he did in his complaint, that the De-
 partment of Defense “has stolen illegally and without giv-
 ing him credit” his intellectual property related to
 information security, artificial intelligence, and legacy in-
 formation systems, thus “invok[ing] the Fifth Amend-
 ment.” Appellant’s Br. 9. While we must accept all “non-
 conclusory allegations of fact” in Dr. Aljindi’s complaint as
 true, Samish Indian Nation v. United States, 419 F.3d
 1355, 1364 (Fed. Cir. 2005), here, Dr. Aljindi’s one-sen-
 tence factual allegation regarding his intellectual property
 theft is too conclusory to support a Fifth Amendment tak-
 ings claim. We agree with the trial court that Dr. Aljindi’s
 “allegations are not facially plausible without factual
Case: 22-1117      Document: 25     Page: 7     Filed: 05/10/2022




 ALJINDI   v. US                                               7



 allegations about what the property consisted of, how it
 was taken, and what the government did with it.”
 SAppx. 3. 4
     We note, however, that Dr. Aljindi mentioned “copy-
 rights law[] violations” in the relief section of his complaint.
 SAppx. 9. As the Government stated in its trial brief, and
 we agree, this can be liberally construed as a copyright in-
 fringement claim over which the Court of Federal Claims
 would have jurisdiction. See 28 U.S.C. § 1498(b) (“[W]hen-
 ever the copyright in any work protected under the copy-
 right laws of the United States shall be infringed by the
 United States, . . . the exclusive action which may be
 brought for such infringement shall be an action by the cop-
 yright owner against the United States in the Court of Fed-
 eral Claims[.]”). Because the trial court has jurisdiction
 over this claim, we vacate-in-part the court’s dismissal. We
 remand for the court to consider the Government’s position
 that Dr. Aljindi’s complaint fails to state a claim for copy-
 right infringement, that is, that he has failed to identify
 sufficient facts in his complaint supporting this claim.
     Next, we consider Dr. Aljindi’s claims of judicial mis-
 conduct, which the Court of Federal Claims dismissed for
 lack of jurisdiction. As the trial court correctly explained,
 it does not have the authority to review allegations of mis-
 conduct by judges from a different court (e.g., the Central


     4    We note that even if Dr. Aljindi’s complaint alleged
 additional facts, the Court of Federal Claims would lack ju-
 risdiction to decide his Fifth Amendment takings claim
 based on his continued assertion that the Government stole
 his intellectual property “without his permission.” Appel-
 lant’s Br. 9. As we explained in Shelden v. United States,
 the Court of Federal Claims “lacks jurisdiction over takings
 claims in which the petitioner asserts the subject taking
 was not authorized.” 742 F. App’x 496, 501 (Fed. Cir.
 2018).
Case: 22-1117     Document: 25      Page: 8    Filed: 05/10/2022




 8                                                ALJINDI   v. US



 District of California) or a different circuit (e.g., the Ninth
 Circuit). SAppx. 2; see also Rules for Judicial-Conduct and
 Judicial-Disability Proceedings 7(a)(1) 5 (“Where to Initiate
 Complaint”: “a complaint against a judge of a United States
 court of appeals, a United States district court, a United
 States bankruptcy court, or a United States magistrate
 judge must be filed with the circuit clerk in the jurisdiction
 in which the subject judge holds office”).
     Finally, in his brief on appeal, Dr. Aljindi also alleges
 that “his unique case involves” retaliation. Appellant’s
 Br. 4. He provides numerous allegations concerning retal-
 iation by various federal agencies (as well as the Govern-
 ment’s attorneys) in his reply brief. See, e.g., Appellant’s
 Reply Br. 6–10. Dr. Aljindi did not identify retaliation as
 one of his causes of action in his complaint. “[E]ven with
 the leniency afforded to pro se litigants, issues not raised
 before the [Court of Federal Claims] are waived on appeal.”
 Mone v. United States, 766 F. App’x 979, 986 (Fed. Cir.
 2019). Dr. Aljindi’s claims of retaliation are therefore
 waived because he failed to raise them at the trial court.
                         CONCLUSION
     For these reasons, we affirm-in-part and vacate-in-part
 the decision of the Court of Federal Claims. 6 On remand,




     5   https://www.uscourts.gov/sites/default/files/judi-
 cial_conduct_and_disability_rules_effective_march_12_2
 019.pdf.
      6  On January 10, 2022, Dr. Aljindi filed a motion to
 expedite his appeal. ECF No. 14. We denied that motion
 on February 1, 2022, informing Dr. Aljindi that he “may
 self-expedite his appeal by filing his reply brief early,” ECF
 No. 16. Dr. Aljindi filed a second motion to expedite his
 appeal on Mach 21, 2022. ECF No. 23. We deny this sec-
 ond motion to expedite as moot because this opinion and
Case: 22-1117      Document: 25    Page: 9   Filed: 05/10/2022




 ALJINDI   v. US                                           9



 the court should consider whether Dr. Aljindi’s complaint
 contains the minimum required factual allegations to sup-
 port a claim of copyright infringement.
   AFFIRMED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                           COSTS
No costs.




 accompanying judgment resolve the merits of Dr. Aljindi’s
 appeal.